MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                           Apr 15 2015, 9:19 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Corey L. Scott                                             Gregory F. Zoeller
      Indianapolis, Indiana                                      Attorney General of Indiana
                                                                 Chandra K. Hein
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      J.V.,                                                     April 15, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A05-1409-JV-421
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Marilyn A. Moores,
                                                                Judge
      Appellee-Plaintiff
                                                                The Honorable Scott Stowers,
                                                                Magistrate

                                                                Case No. 49D09-1310-JD-3129




      Crone, Judge.


                                               Case Summary
[1]   J.V. appeals her adjudication as a juvenile delinquent for committing an act that

      would be a class A misdemeanor battery if committed by an adult. She asserts
      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-JV-421 | April 15, 2015         Page 1 of 3
      that there is insufficient evidence that she participated in the battery of the

      victim. Finding that the evidence is sufficient, we affirm.


[2]   In reviewing the sufficiency of the evidence with respect to juvenile

      adjudications, we consider only the evidence and reasonable inferences arising

      therefrom supporting the adjudication without reweighing the evidence or

      judging witness credibility. D.W. v. State, 903 N.E.2d 966, 968 (Ind. Ct. App.

      2009), trans. denied. We will affirm the adjudication if there is substantial

      evidence of probative value such that a reasonable trier of fact could have

      concluded that the juvenile was guilty beyond a reasonable doubt. Id.


[3]   To sustain J.V.’s delinquency adjudication for committing class A

      misdemeanor battery, the State was required to prove beyond a reasonable

      doubt that she knowingly or intentionally touched Berta Morales in a rude,

      insolent, or angry manner that resulted in bodily injury. Ind. Code § 35-42-2-1;

      Appellant’s App. at 16.


[4]   At J.V.’s delinquency hearing, Morales testified that J.V.’s mother, Monica

      Milan, knocked on her door. Morales’s daughter Cynthia informed Morales

      that someone was at the door. Morales went to the door, and Milan grabbed

      her by the hair and threw her on the ground. Milan’s daughters, J.V. and

      Kimberly, were there, and they also attacked Morales. Morales testified that

      “J.V. was there with her mother hitting me too.” Tr. at 17; see also id. at 18

      (“[J.V.] also came up to hit me,” and “[J.V.] was hitting me.”). As a result of

      the battery, Morales sustained a swollen lip and forehead and experienced pain


      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-JV-421 | April 15, 2015   Page 2 of 3
      in her head. Cynthia testified that “they were all three attacking my mom.” Id.

      at 25. When asked specifically what J.V. was doing, Cynthia replied, “I

      believe, probably kicking her, I guess.” Id. Cynthia also testified that she saw

      J.V. “[i]n the fight hitting my mother.” Id. at 31. This is sufficient evidence to

      establish that J.V. knowingly or intentionally touched Morales in a rude, angry,

      or insolent manner that resulted in bodily injury. J.V.’s argument is merely a

      request to reweigh the evidence and judge witness credibility, which we must

      decline. Accordingly, we affirm J.V.’s juvenile delinquency adjudication.


[5]   Affirmed.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-JV-421 | April 15, 2015   Page 3 of 3